Citation Nr: 1242960	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-44 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In his substantive appeal, the Veteran requested a local Travel Board hearing, which was held before the undersigned Veterans Law Judge in January 2011.  A transcript of that hearing is associated with the record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a cervical spine disability, a bilateral hip disability, and a bilateral knee disability.  Specifically, he alleges that his cervical spine disability, bilateral hip disability, and bilateral knee disability, are related to, or were caused by, his active service, to include his duties as a parachute rigger.

At a January 2011 Travel Board hearing the Veteran testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Also at his January 2011 hearing, the Veteran testified that he received private medical treatment from Dr. C.H. in Bells, Tennessee.  He stated that Dr. C.H. was his family doctor and that she performed his employment physical every two years, beginning in 1995.  As these records could be relevant to the Veteran's claims, on remand, the RO should attempt to obtain those records.  

Furthermore, the Veteran indicated at his hearing that he injured his neck while at parachute rigging school at Fort Lee, Virginia in December 1979 and that he was hospitalized at the base hospital for two weeks as a result of the injury.  The Veteran's service treatment records do not contain any record of this hospitalization, but the RO should make attempts to obtain any such records by searching the base hospital's records. 

Finally, the Veteran has indicated that he began receiving treatment at the Memphis, Tennessee VA Medical Center (VAMC) in 1995.  There are a couple VA treatment records from 1997 associated with the claims file and then later records beginning in 2001.  Attempts to obtain all relevant VA treatment records must be made prior to a decision being rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If these records cannot be obtained, a formal finding of unavailability should be placed in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for his cervical spine disability, his bilateral hip disability, and his bilateral knee disability, and to provide releases for VA to obtain records of all private evaluations and treatment (to specifically include clinical records from Dr. C.H. for all DOT examinations performed since 1995).  The RO should attempt to secure for the record copies of the complete clinical records from all providers identified.  If any identified private provider does not respond to the RO's request for records, the Veteran must be so advised, and reminded that ultimately it is his responsibility to ensure that private medical records are received. 

3. The RO should ask the National Personnel Records Center to search hospitalization records for the base hospital at Fort Lee, Virginia for treatment of the Veteran in December 1979.  If these records cannot be obtained, a formal finding of unavailability should be placed in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

4. The RO should attempt to obtain records of any treatment the Veteran received at the Memphis VA Medical Center from 1995 to 2001 and from 2008 to the present.  If these records cannot be obtained, a formal finding of unavailability should be placed in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

5. After completion of the above, the RO or the AMC should undertake any other development it determines to be warranted, to include consideration of whether a new VA examination is required for the cervical spine, bilateral hip, and/or bilateral knee disabilities.  

6. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



